Order entered December 4, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01386-CR

                         ASHLEY DANIELLE SIEBERT, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 6
                                   Dallas County, Texas
                          Trial Court Cause No. MA16-59378-G

                                           ORDER
        Before the Court is the State’s December 2, 2019 motion for extension of time to file its

brief. We GRANT the motion and ORDER the State’s brief filed on or before January 3, 2020.

If the State’s brief is not filed by January 3, 2020, this appeal may be submitted without the

State’s brief.


                                                      /s/   BILL PEDERSEN, III
                                                            JUSTICE